Motion GRANTED and Order filed October 1, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00747-CV
                                  ____________

      IN RE ROBERT H. KIDD IV, ROBERT H. KIDD III, AND KIDD
                 PROPERTY MANAGEMENT, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-39775

                                     ORDER

      On September 26, 2019, relators Robert H. Kidd IV, Robert H. Kidd III, and
Kidd Property Management, filed a petition for writ of mandamus in this court.
Relators ask this court to order the Honorable Daryl L. Moore, Judge of the 333rd
District Court, in Harris County, Texas, to set aside his order dated July 30, 2019,
striking the counter-affidavit of relators’ expert entered in trial court number 2018-
39775, styled Brandon Salazar, et al. v. Robert H. Kidd III, et al.

         Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On September 26, 2019, relators asked this court
to stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

         It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

         We ORDER the commencement of trial in trial court number 2018-39775,
Brandon Salazar, et al. v. Robert H. Kidd III, et al., STAYED until a final decision
by this court on relators’ petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests Brandon Salazar and Olga Galvez, the real
parties-in-interest, to file a response to the petition for writ of mandamus on or before
October 16, 2019. See Tex. R. App. P. 52.4.

                                      PER CURIAM


Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




                                              2